UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto Commission File Number 001-33182 HEELYS, INC. (Exact name of registrant as specified in its charter) Delaware 75-2880496 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 Belmeade Drive, Suite 100 Carrollton, Texas (Address of principal executive offices) (Zip Code) (214) 390-1831 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class of common stock Outstanding as of November 3, 2011 Par value $0.001 per share INDEX TO FORM 10- Q Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 and December 31, 2010 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three and the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 Page 2 of 26 Index As used in this Quarterly Report on Form 10-Q, unless the context otherwise requires, the terms “we,” “us,” “our,” the “Company” and “Heelys” refer to Heelys, Inc., a Delaware corporation, and its direct and indirect subsidiaries. Part I – FINANCIAL INFORMATION Item 1. Financial Statements HEELYS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share data) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Investments Accounts receivable, net of allowances of $322 and $237, respectively Inventories Prepaid expenses and other current assets Income tax receivable - Deferred income taxes 8 8 Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $2,145 and $1,906, respectively PATENTS AND TRADEMARKS, net of accumulated amortization of $1,455 and $1,355, respectively INTANGIBLE ASSETS, net of accumulated amortization of $1,141 and $891, respectively GOODWILL DEFERRED INCOME TAXES TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Income taxes payable 86 Deferred income taxes 17 18 Total current liabilities LONG TERM LIABILITIES: Income taxes payable Deferred income taxes 18 2 Other long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 8) STOCKHOLDERS' EQUITY: Common stock, $0.001 par value, 75,000,000 shares authorized; 27,571,052 shares issued and outstanding as of September 30, 2011 and December 31, 2010 28 28 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to condensed consolidated financial statements. Page 3 of 26 Index HEELYS , INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except share data) Three Months Ended September 30, Nine Months Ended September 30, NET SALES $ COST OF SALES GROSS PROFIT SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Selling and marketing General and administrative Total selling, general and administrative expenses LOSS FROM OPERATIONS ) OTHER (INCOME) EXPENSE Interest (income) expense, net ) Other income ) Exchange (gain) loss, net ) ) ) Total other (income) expense, net ) INCOME (LOSS) BEFORE INCOME TAXES ) 81 ) ) INCOME TAX EXPENSE 85 NET LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE: Basic and diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING: Basic and diluted See notes to condensed consolidated financial statements. Page 4 of 26 Index HEELYS , INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Nine Months Ended September 30, OPERATING ACTIVITIES: Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation and amortization Accretion (amortization) of premium (discount) on investments, net Accrued interest income ) ) Deferred income taxes ) 75 Stock-based compensation Unrealized exchange (gain) loss, net ) ) Loss on disposal of property and equipment - 4 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued liabilities ) Income taxes payable/receivable ) Net cash (used in) provided by operating activities ) INVESTING ACTIVITIES: Purchases of investments ) ) Proceeds from maturities of investments Purchases of equipment ) ) Increase in patents and trademarks ) ) Net cash used in investing activities ) ) FINANCING ACTIVITIES: Payment for previously acquired goodwill and intangible assets ) ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS 55 NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ See notes to condensed consolidated financial statements. Page 5 of 26 Index HEELYS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BUSINESS DESCRIPTION AND BASIS OF PRESENTATION Business Description — The Company designs, markets and distributes innovative, action sports-inspired products primarily under the HEELYS brand targeted to the youth market. The primary product, HEELYS-wheeled footwear, is patented, dual-purpose footwear that incorporates a stealth, removable wheel in the heel. HEELYS are distributed directly to retail stores in the United States and certain other countries, and through international wholesale distributors. The Company initially incorporated as Heeling, Inc. in Nevada in 2000. The Company was reincorporated in Delaware in August 2006 and changed its name to Heelys, Inc. Through its general and limited partner interests, Heelys, Inc. owns 100% of Heeling Sports Limited, a Texas limited partnership, which was formed in May 2000. In February 2008, the Company formed Heeling Sports EMEA SPRL, a Belgian corporation and indirect wholly-owned subsidiary of the Company, with offices in Brussels, and branch offices in Germany and France, primarily to manage the Company's European operations. In February 2011, the Company formed Heeling Sports Japan K.K., a Japanese corporation and indirect wholly-owned subsidiary of the Company, with offices in Tokyo, to manage its operations in Japan and to take over distribution in that country effective March 1, 2011. Basis Of Presentation — Unaudited Condensed Interim Consolidated Financial Information — In the opinion of management, all adjustments necessary for a fair presentation of results of operations for the periods presented have been included in the accompanying unaudited condensed consolidated financial statements of the Company. Such adjustments consist of normal recurring items. The accompanying financial statements have been prepared in accordance with the instructions to Form 10-Q and include the information and notes required by those instructions. The unaudited condensed consolidated balance sheet data as of December 31, 2010 was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. Accordingly, the unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the financial statements and notes included in the Company’s Annual Report on Form 10-K for the period ended December 31, 2010. 2. CASH EQUIVALENTS Cash equivalents consist of highly liquid investments with original maturity dates of three months or less when purchased. Cash equivalents at September 30, 2011 and December 31, 2010 consist of an investment in the Fidelity Money Market Fund of $8.6 million and $18.9 million, respectively. Investments in the Fidelity Money Market Fund are valued using observable inputs. 3. CONCENTRATION OF RISK The Company maintains substantially all of its cash and cash equivalents in financial institutions in amounts that exceed U.S. federally insured limits or in international jurisdictions where either insurance is not provided or in amounts that exceed amounts guaranteed by the local government or other governmental agencies. Investments in the Fidelity Money Market Fund are not insured. The Company has not experienced any losses in such accounts and believes it is not exposed to significant credit risk. The Company invests a portion of its cash in fully insured certificates of deposit and in debt instruments of corporations and municipalities with strong credit ratings. The Company considers its concentration risk related to accounts receivable to be mitigated by the Company’s credit policy, the significance of outstanding balances owed by each individual customer at any point in time and the geographic dispersion of these customers. The Company outsources all of its manufacturing to a small number of independent manufacturers. Establishing replacement sources could require significant additional time and expense. Page 6 of 26 Index 4. LOSS PER SHARE Basic loss per common share is calculated by dividing net loss available to common stockholders for the period by the weighted-average number of common shares outstanding during the period. Diluted loss per share reflects the effects of potentially dilutive securities that could share in the loss of the Company. A reconciliation of the numerator and denominator used in the calculation of basic and diluted loss per share is as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Numerator— net loss available to common stockholders $ ) $ ) $ ) $ ) Denominator: Weighted average common stock outstanding for basic loss per share Effect of dilutive securities: Stock options – Restricted stock units – Adjusted weighted average common stock and assumed conversions for diluted loss per share Stock options to purchase approximately 1.5 million shares of common stock were excluded from the computation of diluted loss per share for the three and nine months ended September 30, 2011, and stock options to purchase approximately 1.6 million shares of common stock were excluded from the computation of diluted loss per share for the three and nine months ended September 30, 2010, because the effect of their inclusion would be anti-dilutive. Restricted stock units convertible into approximately 780,000 and 599,000 shares of common stock were excluded from the computation of diluted loss per share for the three and nine months ended September 30, 2011, respectively, because the effect of their inclusion would have been anti-dilutive. Restricted stock units convertible into approximately 32,000 shares of common stock were excluded from the computation of diluted loss per share for the three and nine months ended September 30, 2010, because the effect of their inclusion would have been anti-dilutive. Restricted stock units were not awarded prior to August 2010. 5. RECENT ACCOUNTING PRONOUNCEMENTS In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, to make the presentation of items within other comprehensive income (“OCI”) more prominent. The new standard will require companies to present items of net income, items of OCI and total comprehensive income in one continuous statement or two separate consecutive statements, and companies will no longer be allowed to present items of OCI in the statement of stockholders’ equity. This new standard is effective for the Company beginning January 1, 2012, with early adoption permitted. The adoption of this new standard may change the order in which certain financial statements are presented and provide additional detail in those financial statements when applicable, but will not have any other impact on the Company’s financial statements. In September 2011, FASB issued ASU 2011-08, Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment, which amends current guidance to simplify how entities test goodwill for impairment. The amendments permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350. Under this amendment, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount. This pronouncement is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011, with early adoption permitted. The Company does not expect the adoption of this new pronouncement to have a material effect on its consolidated financial statements. Page 7 of 26 Index 6. INVESTMENTS Investments consist of the following: As of September 30, 2011 Gross Gross Aggregate Amortized Unrealized Unrealized Fair Cost Gains Losses(1a) Value(2) Maturities (In thousands, except table notes) Current held-to-maturity securities Certificate of deposit(3) $ $ - $ - $ Nov-2011 Commercial paper 1 (1 ) Oct-2011 thru Dec-2011 Corporate bonds - ) Dec-2011 thru Sep-2012 Municipal bonds - ) Mar-2012 thru Aug-2012 Total Current held-to-maturity securities $ $ 1 $ ) $ As of December 31, 2010 Gross Gross Aggregate Amortized Unrealized Unrealized Fair Cost Gains Losses(1a) Value(2) Maturities (In thousands, except table notes) Current held-to-maturity securities Certificate of deposit(3) $ $ - $ - $ May-2011 Commercial paper 3 (4 ) Jan-2011 thru Oct-2011 Corporate bonds 15 ) Jan-2011 thru Nov-2011 Municipal bonds - ) Jun-2011 thru Nov-2011 Total Current held-to-maturity securities $ $ 18 $ ) $ (1a) No investments outstanding as of September 30, 2011 have had continuous unrealized loss positions longer than 12 months. All investments that matured during the nine months ended September 30, 2011 matured at their full face amounts. (1b) One of the Company’s investments (a municipal bond), outstanding as of December 31, 2010, had been in an unrealized loss position (fair value less than book value) since its acquisition in December 2009. The Company considered the facts and circumstances of this investment, including the severity of the unrealized loss ($9,000 at December 31, 2010), the credit quality rating (A+ Moody’s rating) and length of time to maturity (investment matured July 1, 2011), and determined that no adjustment was necessary to recognize that loss. This investment matured at its full face amount. No other investments, outstanding as of December 31, 2010, had continuous unrealized loss positions longer than 12 months. All investments that matured during the nine months ended September 30, 2011 matured at their full face amounts. Aggregate fair values for commercial paper and bonds were determined using a third-party pricing service. This third-party pricing service uses the market approach to value these investments (Level 2 fair value hierarchy). Page 8 of 26 Index In May 2010 the Company purchased a $500,000 certificate deposit as collateral for a revolving credit facility that the Company entered into with a local bank for the purpose of issuing letters of credit to secure payment to one of its foreign manufacturers. The revolving credit facility was no longer required and was closed, and the certificate of deposit matured, during the second quarter of 2011. A certificate of deposit in the same amount of $500,000 was subsequently purchased. All investments as of September 30, 2011 and as of December 31, 2010 are classified as held-to-maturity since the Company has the intent and ability to hold these investments to maturity. Investments in debt securities (commercial paper, municipal bonds and corporate bonds) are reported at cost, adjusted for premiums and discounts that are recognized in interest income, using a method that approximates the effective interest method, over the period to maturity. The Company considers as current assets those investments which will mature in the next 12 months. The remaining investments are considered non-current. 7. ACCRUED LIABILITIES Accrued liabilities consisted of the following (in thousands): September 30, December31, Professional fees $ $ 91 Payments due - termination of distributorship agreements 95 Accrued taxes payable 99 89 Customer credits and prepayments Payroll and payroll related costs Inventory and related costs Commissions Insurance Other Total accrued liabilities $ $ Customer credits include amounts due to customers in excess of amounts owed to the Company, including estimated credits due to customers for estimated returns and co-op advertising and marketing allowances. 8. COMMITMENTS AND CONTINGENCIES Purchase Commitments — The Company had open purchase commitments of $5.1 million at September 30, 2011 for the purchase of inventory. Revolving Credit Facility — In June 2010, the Company entered into a $500,000 revolving credit facility with a local bank for the purpose of issuing letters of credit to secure payment to one of its foreign manufacturers. The revolving credit facility was no longer required and was closed during the second quarter of 2011. Legal Proceedings — Due to the nature of the Company's products, from time to time the Company has to defend against personal injury and product liability claims arising out of personal injuries that allegedly are suffered using the Company's products. To date, none of these claims has had a material adverse effect on the Company. The Company is also engaged in various claims and legal proceedings relating to intellectual property matters, especially in connection with enforcing the Company's intellectual property rights against the various third parties importing and selling knockoff products domestically and internationally. Often, such legal proceedings result in counterclaims against the Company that the Company must defend. The Company believes that none of the pending personal injury, product liability or intellectual property legal matters will have a material adverse effect upon the Company's financial position, cash flows or results of operations. Litigation settlement payments related to intellectual property legal matters (whether received by the Company or paid by the Company) are reported as other income (expense) in the Company’s consolidated statements of operations. Legal fees related to intellectual property matters and associated enforcement are included in general and administrative expenses. Page 9 of 26 Index 9. INCOME TAXES The statute of limitations remains open for the Company’s consolidated federal income tax returns for the tax years ended December 31, 2006 forward. For income tax returns filed in Belgium, Germany and France, the statute of limitations remains open for the tax years ended December 31, 2008 forward. State statutes are open for various years, depending on the jurisdiction. The Company’s federal income tax return for the tax year ended December 31, 2007 is currently being reviewed by the Internal Revenue Service. The Company does not expect this review to result in any material changes to that return. The Company may, from time to time, be assessed interest or penalties by major tax jurisdictions, although any such assessments historically have been minimal and immaterial to the Company’s financial results. In the event the Company has received an assessment for interest and/or penalties, interest has been classified in the financial statements as interest expense and penalties as general and administrative expense. The Company recognized income tax expense of $245,000 for the nine months ended September 30, 2011, representing an effective income tax rate of (7.3)%, compared to income tax expense of $445,000 for the nine months ended September 30, 2010, representing an effective income tax rate of (133.6)%. The effective rate differs from the statutory federal rate of 35% primarily due to domestic operating losses for which no tax benefits have been recognized and foreign taxes at rates other than 35%, as well as for certain other items, such as state and local taxes and non-deductible expenses. While the Company did not record the benefit of domestic losses for the current period, profits and losses in its European operations resulted in income tax expense of $245,000 for the nine months ended September 30, 2011. The Company operates in multiple jurisdictions and its business is impacted by seasonality which causes variability in the consolidated effective tax rate during the year. The Company continually reviews its assertion regarding its valuation allowance, which includes an analysis of multiple factors, including projections, reversal of deferred tax liabilities, and tax planning strategies. As of September 30, 2011, there have been no material changes in the Company’s gross unrecognized tax benefits or accrued interest and penalties. All unrecognized tax benefits have been classified as other long-term liabilities. The Company classifies interest and penalties related to unrecognized tax benefits as interest expense and general and administrative expense, respectively. 10. STOCKHOLDERS’ EQUITY Total stockholders’ equity decreased $3.1 million to $74.7 million at September 30, 2011, from $77.8 million at December 31, 2010. Additional paid-in-capital increased as a result of the recognition of stock-based compensation expense. Retained earnings decreased solely as a result of the net loss recognized for the nine months ended September 30, 2011. Changes in accumulated other comprehensive loss are the result of translating the foreign currency financial statements of Heeling Sports EMEA SPRL and Heeling Sports Japan K.K., as of and for the nine months ended September 30, 2011, into U.S. dollars. 11. COMPREHENSIVE LOSS Comprehensive loss for the three months and nine months ended September 30, 2011 and 2010 was as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Gain (loss) on foreign currency translation ) ) Comprehensive loss $ ) $ $ ) $ ) 12. SEGMENT REPORTING Operating results are assessed based on geographic areas to make decisions about necessary resources and in assessing performance. Consequently, based on the nature of the financial information that is received by the Chief Executive Officer as chief operating decision maker, the Company has two reportable segments for financial statement purposes. Each segment derives revenue primarily from the sale of HEELYS-wheeled footwear. Page 10 of 26 Index Three Months Ended September 30, 2011 (In thousands) Domestic International Unallocated Consolidated Net Sales $ $ $
